Title: Bill for Sequestering British Property, [13 January 1778]
From: Virginia Assembly
To: 



[13 January 1778]

Whereas divers persons, subjects of Great Britain, had, during our connection with that Kingdom, acquired estates real and personal within this Commonwealth and had also become entitled to debts to a considerable amount, and some of them had commenced suits for the recovery of such debts before the present troubles had interrupted the administration of Justice, which suits were at that time depending and undetermined; and such estates being acquired and debts incurred under the Sanction of the laws and of the connection then subsisting, and, it not being known that their sovereign hath as yet set the example of confiscating debts and estates under the like circumstances, the public faith and the law and usages of Nations require that they should not be confiscated on our part, but the safety of the United States demands, and the same law and usages of Nations will justify, that we should not strengthen the hands of our enemies during the continuance of the present war, by remitting to them the profits or proceeds of such estates or the interest or principal of such debts: Be it therefore enacted by the General Assembly that the lands, slaves, stocks, and implements thereto belonging within this Commonwealth, together with the crops now on hand or hereafter to accrue and all other estate of whatever nature not herein otherwise provided for of the property of any British subject, shall be sequestered into the hands of Commissioners to be appointed from time to time by the Governor and Council for each particular estate, which Commissioners shall have power, by suits or actions to be brought in the names of the proprietors, to receive and recover all sums of money hereafter to become due to the said proprietors of such estates; to direct by agents, stewards or overseers the management of the said estates to the best advantage; to provide out of the monies so received and recovered, and the crops and profits, now on hand, or hereafter accruing, for the maintenance, charges, taxes and other current expences of such estates, in the first place, and the residue to carry into the continental loan-office within this Commonwealth, and to take out certificates for the same from the said Office, in the name of the proprietor of such estate; which certificates shall be delivered in to the Governor and Council, before whom also a fair account on oath of the receipts and disbursements for the said estate shall be annually laid; and, if wrong, shall be subject, at their instance, to be revised and adjusted in the name of the proprietors, and all   balances due thereon from the said Commissioners to be recovered in a Court of Justice according to the ordinary forms of the law, and such balances, so recovered, to be placed in like manner in the said continental loan-office. And the Governor and Council shall once in every year lay before the General Assembly an account of the said certificates, put into their hands specifying the names of the owners; and shall see to the safe keeping of the same, subject to the future direction of the Legislature. And where any such estate is holden in jointenancy, tenancy in common, or of any other undivided interest with any citizen of this Commonwealth, it shall be lawful for such citizen to proceed to obtain partition by such action, suit or process to be instituted in the General Court or high Court of Chancery as is allowed to be had against a citizen in the like case and service of process in any such suit on the Commissioners appointed for such estate, and orders, judgments, and decrees thereon to be rendered shall be, to all intents and purposes, as valid and effectual, as if the party himself had appeared in defence. Saving nevertheless to such defendant, if the partition be unequal, such redress as shall be hereafter allowed him by the legislature against the party Plaintiff, his heirs, executors or administrators, and against the lands themselves allotted to the Plaintiff on such unequal partition and not sold to any person for valuable consideration actually and bona fide paid or agreed to be paid: but all lands so sold after partition shall be absolutely confirmed to the Purchaser and all claiming under him, according to the terms of his purchase in like manner as if the vendor had held an indefeasible estate therein. And the said Commissioners shall use their best skill and endeavors to obtain a fair and equal partition for their principal, for which purpose they may employ necessary agents and counsel at his expence. And for this and all other their trouble and expences such allowance shall be made them out of the profits of the estate as to the Governor and Council shall seem reasonable.
And be it further enacted that it shall and may be lawful for any Citizen of this Commonwealth owing money to a subject of Great Britain, to pay the same, or any part thereof, from time to time, as he shall think fit, into the said continental loan-Office taking thereout a certificate for the same in the name of the Creditor, with an endorsement under the hand of the Commissioner of the said Office, expressing the name of the payer, and shall deliver such certificate to the Governor and Council, whose receipt shall discharge him from so much of the debt. And the Governor and Council shall in  like manner lay before the General Assembly once in every year an account of these certificates, specifying the names of the persons by and for whom they were paid, and shall see to the safe-keeping of the same, subject to the future direction of the legislature.
And be it further enacted that all suits which were depending in any court of Law or Equity, within this Commonwealth on the twelfth day of April in the year of our lord 1774 wherein British subjects alone are Plaintiffs, and any Citizen of this Commonwealth is a defendant, shall stand continued (unless abated by the death of either party) in the same state in which they were at that time, and where Citizens and British subjects are joint Plaintiffs against a citizen, the Court may proceed to trial and judgment, but execution as to so much of any debt sued for and recovered in such action, as will accrue to such British subject, shall be suspended till further direction of the Legislature. And in all such suits wherein any Citizen of this Commonwealth is a Plaintiff and any subject of Great Britain is a defendant, the Court may proceed to trial, judgment, and execution, saving to the defendant such benefit of rehearing or new trial as shall be hereafter allowed by the legislature.
